PER CURIAM.
Michael Floyd appeals the trial court’s denial of his motion in which he sought additional credit for time served in the county jail prior to sentencing. In its order, the trial court examined arrest and sentencing dates for the three crimes for which he was sentenced, and concluded that the credit awarded at sentencing was correct.
The trial court failed to append to its order the source of its information, Pinellas County Jail records. This court has consistently held that record attachments are required for our review of denials of motions seeking additional jail credit. Becton v. State, 668 So.2d 1107 (Fla. 2d DCA 1996); Summemll v. State, 637 So.2d '370 (Fla. 2d DCA 1994).
Accordingly, we reverse the trial court’s order. Should the trial court again deny the motion, it must attach the records upon which it relies to the order. Further review by Floyd of any subsequent action of the trial court must be sought within thirty days of the rendering of the order.
Reversed and remanded.
DANAHY, A.C.J., and CAMPBELL and FRANK, JJ., concur.